          Case 1:19-cv-08195-ALC Document 27 Filed 09/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       9/20/20

MARTINEZ,

                               Plaintiff,
                                                               19-cv-08195 (ALC)
                     -against-
                                                               ORDER
GARDEN PHARMACY INC., et al.,

                                 Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       The Court will hold a telephonic conference in this case on October 14, 2020 at 2 p.m.

regarding Defendant’s request for dismissal. ECF No. 14. Plaintiff should initiate the call to the

other parties, and once all relevant parties are on the line, should contact the Court at

1-888-363-4749 (Conference Code: 3768660) on the date and time specified above.

SO ORDERED.

Dated: September 20, 2020                      ___________________________________
       New York, New York                                  ANDREW L. CARTER, JR.
                                                           United States District Judge
